United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 97-3452MN
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Edward Boler,                           *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: February 10, 1998
                                Filed: February 20, 1998
                                 _____________

Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
                           _____________

PER CURIAM.

       Edward Boler appeals his conviction for possession with intent to distribute
cocaine. On appeal, Boler claims the district court committed error in refusing to
suppress cocaine seized during the follow-up search of Boler's duffle bag. We
disagree. Having reviewed the record and the parties' briefs, we conclude the district
court correctly ruled that Boler impliedly consented to a second search of his duffle
bag. We thus uphold Boler's conviction. See 8th Cir. R. 47B.



      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-